Approval of Minutes of previous sitting: see Minutes
(NL) Mr President, just a marginal note to this week's part-session. As you know, the first round of voting for the 2007 Sakharov Prize will be taking place shortly. There were five nominees. The ITS Group had nominated a candidate too, the Ecumenical Patriarch of Constantinople. We now find that the Patriarch has been put under pressure not to stand. To my knowledge nothing like this has ever happened in the whole of the time that European Parliament has awarded the Sakharov Prize. He was happy for his name to be put forward by our Group - Mr Binev asked him and he was perfectly agreeable. This is something quite intolerable. As far as I know it has never happened before that someone has been pressured to withdraw his candidacy purely and simply because he was nominated by a group that rows against the mainstream. Well, in protest at this kind of outrage, this kind of underhand political machination, I can tell you now that the ITS Group will not be voting in the upcoming election.
Mr Claeys, I have heard of the events you are talking about, but cannot give a view on the substance of what you say has occurred. This is not really the right moment to inform Parliament; it should be done in a different form so that we can discuss this question.